  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


LARRY AYERS WILKE,            )
                              )
     Plaintiff,               )
                              )       CIVIL ACTION NO.
     v.                       )         2:19cv631-MHT
                              )              (WO)
HALEY HELENA ROBINSON,        )
                              )
     Defendant.               )


                           JUDGMENT

    In accordance with the memorandum opinion entered

this date, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) Plaintiff's motion is treated as his objections

(doc. no. 18), and said objections (doc. no. 18) are

overruled.

    (2) The       United    States    Magistrate   Judge's

recommendation (doc. no. 15) is adopted.

    (3) This lawsuit is dismissed without prejudice for

lack of subject-matter jurisdiction.

    (4) All pending motions are denied as moot.
    No costs are taxed.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket   as   a   final   judgment

pursuant   to   Rule   58   of    the   Federal    Rules   of   Civil

Procedure.

    This case is closed.

    DONE, this the 26th day of December, 2019.


                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
